EXHIBIT 10.1

 

RETIREMENT AGREEMENT

 

This Retirement Agreement (“Agreement”) is entered into by and between Robert
Foster (“RF”) an individual, and Southern California Edison Company (“SCE”), a
California corporation, as of this 25th day of August, 2005.

 

In consideration of the covenants undertaken and the releases contained in this
Agreement and of RF’s valued service to SCE, RF and SCE agree as follows:

 

1. RF hereby irrevocably (1) resigns as President of SCE as of the close of
business on September 30, 2005, and (2) effective December 31, 2005 (“Retirement
Date”), retires as an employee of SCE and from any other office or position that
RF may hold with SCE or any of its affiliates. For the period of RF’s employment
by SCE after September 30, 2005 and on or before the Retirement Date, RF shall
serve in a senior advisory capacity to the Chief Executive Officer of SCE and to
the Chairman of the Board of SCE and, for such period of time, shall be entitled
to the same level of compensation and benefits as he would otherwise have been
entitled to had he continued as the President of SCE through the Retirement Date
(but subject to any modification of such compensation and benefits provided for
in this Agreement). Except as otherwise provided in this Agreement, all benefits
and perquisites of employment shall cease as of the Retirement Date. The parties
further agree that RF waives any right or claim to reinstatement as an employee
and agrees not to seek future employment with SCE or any of its affiliates. On
the Retirement Date, RF shall execute and deliver to SCE (1) a letter
substantially in the form attached hereto as Attachment A and (2) a Supplemental
Release Agreement (“Supplemental Release”) in substantially the form attached
hereto as Attachment B. RF’s accrued and unpaid vacation with SCE shall be paid
to him upon his Retirement Date. SCE shall, on or about October 1, 2005, make a
payment of $160,000, subject to tax withholding and other authorized deductions,
to RF.

 

2. RF’s bonus percentage for 2005 (to be applied to his final salary used for
this purpose) will be equal to 65 percent multiplied by the average percentage
of target for bonuses actually paid to other SCE officers for 2005 at a level of
Senior Vice President or above (e.g., if the average bonus percentage paid to
other SCE Senior Vice Presidents and above is 120 percent of their respective
target

 

1



--------------------------------------------------------------------------------

percentages, RF’s bonus percentage would be 1.20 multiplied by 65 percent = 78
percent). The bonus will be paid to RF on the same date as other SCE executives
are paid their bonuses for 2005. RF’s deferral election previously made under
the Edison International Executive Deferred Compensation Plan (“DCP”) with
respect to such bonus is null and void.

 

3. RF has been awarded long-term incentive awards under the Edison International
(“EIX”) Equity Compensation Plan or predecessor plans. The outstanding long-term
awards will vest and become exercisable or payable according to their respective
award terms, except as such terms are modified in accordance with the following
provisions of this Section 3 and in accordance with Section 14.

 

(a) The stock options to acquire EIX common stock granted to RF on May 30, 2002
and January 2, 2003 shall, to the extent then outstanding and not theretofore
fully vested and exercisable, become fully vested on the Retirement Date and
shall be fully exercisable on the first business day in January 2006.

 

(b) The stock options to acquire EIX common stock granted to RF on January 2,
2004 and January 3, 2005 shall, to the extent then outstanding and not
theretofore fully vested and exercisable, become fully vested on the Retirement
Date and shall, subject to acceleration pursuant to Section 14(b), become
exercisable on the dates and as to the number of shares that the options would
have become exercisable had RF remained in the employ of SCE through the
scheduled vesting term of such options.

 

(c) All of RF’s Stock Option Retention Exchange Offer deferred stock units will
be paid in accordance with their terms and RF’s existing election.

 

(d) RF’s dividend equivalents related to EIX stock options will be paid in
accordance with the payment rules otherwise applicable to such dividend
equivalents, except that RF’s deferral elections with respect to any such
dividend equivalents otherwise credited or payable after December 31, 2005 will
be null and void.

 

2



--------------------------------------------------------------------------------

(e) EIX performance shares granted to RF in 2003, 2004 and 2005 will vest and be
paid out in accordance with the terms of each award, except that payout of the
2004 and 2005 performance shares may be accelerated, the performance measurement
period truncated, and the value determined pursuant to Section 14(c).

 

4. RF and SCE expressly agree that, except to the extent this Agreement imposes
obligations upon the parties, this Agreement will never, at any time, for any
purpose whatsoever, be considered as an admission of liability or responsibility
of the parties or either of them. Moreover, neither this Agreement nor anything
in this Agreement will be construed to be nor will be admissible in any
proceeding as evidence of or an admission by SCE or any of its affiliates of any
violation of its or their policies or procedures, or of state or federal laws or
regulations. This Agreement may be introduced, however, in any proceeding to
enforce the terms of this Agreement.

 

5. SCE may withhold from any compensation or benefits payable under this
Agreement all federal, state and other taxes as may be required pursuant to any
law or governmental regulation or ruling. RF agrees that he will be exclusively
liable for the payment of all federal and state taxes that may be due from him
as the result of the consideration received from SCE herein.

 

6. Simultaneously with the execution of this Agreement, RF and SCE will enter
into and execute a Consulting Agreement (the “Consulting Agreement”) in the form
attached hereto as Attachment C. Notwithstanding anything else contained herein
or in the Consulting Agreement to the contrary, the effectiveness of the
Consulting Agreement is subject to the following conditions precedent: (1) RF
must actually retire as an employee and from any other office or position with
SCE on the Retirement Date and deliver the letter and Supplemental Release
contemplated by Section 1, and (2) RF must not revoke or otherwise render
invalid the release contemplated by this Agreement or the release contained in
the Supplemental Release.

 

7. This Agreement will be administered by SCE, which will have the general
responsibility of reasonably interpreting its terms.

 

3



--------------------------------------------------------------------------------

8. This Agreement will be binding upon and shall inure to the benefit of any
successor in interest of SCE. Neither this Agreement nor any right or interest
hereunder will be assignable by RF without SCE’s prior written consent. Nothing
herein will restrict RF’s right to designate beneficiaries under any of the
plans in which he is a participant, provided such designations are not
prohibited by the applicable plan documents and are otherwise lawful, or to
transfer rights to income to any trust or other entity which he may establish
for estate planning purposes. Except as required by law, no right to receive
payments under this Agreement will be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt to effect such action will be null, void and of no effect.

 

9. No provision of this Agreement may be amended, modified, or waived except by
written agreement signed by the parties hereto.

 

10. RF acknowledges and understands that the confidentiality of this Agreement
is of the utmost concern to SCE and that this Agreement would not have been
entered into by SCE without his promise to keep such matter confidential.
Accordingly, RF agrees that, until the Agreement is publicly disclosed by SCE to
comply with legal requirements (including applicable disclosure requirements of
the Securities and Exchange Commission or other regulatory agencies), he will
keep the terms and conditions of this Agreement and the Agreement document
itself confidential and he will not disclose them to any other person, other
than his wife, immediate family members, legal advisors and/or other
professional advisors, who will also be advised of its confidentiality and who
will agree to be bound by this confidentiality agreement.

 

4



--------------------------------------------------------------------------------

11. RF acknowledges and understands that SCE would not enter into this Agreement
without its serving as the means to compromise, resolve, settle, and terminate
any dispute or claim that may exist between them with respect to RF’s employment
with SCE and his retirement therefrom. As part of RF’s consideration under this
Agreement, and as a condition precedent to the additional payments and benefits
he will be entitled to receive pursuant to the Agreement and the Consulting
Agreement, RF agrees as follows:

 

(a) Except for obligations granted by or arising out of this Agreement or the
Consulting Agreement, and except for those employment-related benefits that RF
is entitled to receive or retain as outlined on Attachment D, RF, on his own
behalf, and on the behalf of his descendants, dependents, heirs, executors,
administrators, assigns and successors, as such, does hereby covenant not to sue
and acknowledges complete satisfaction of and hereby fully releases, absolves
and discharges SCE, and each of its successors, assigns, subsidiaries, divisions
and affiliated entities, past and present (including without limitation Edison
International and its affiliates), and its and their trustees, directors,
officers, shareholders, members, managers, partners, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them, as such (hereinafter collectively referred
to as “Releasees”) with respect to and from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, wages,
obligations, debts, expenses, attorney’s fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, known or
unknown, suspected or unsuspected, without any exception whatsoever, resulting
from any act or omission by or on the part of said Releasees, or any of them,
committed or omitted prior to the date of this Agreement in any way concerning
the events and/or circumstances surrounding RF’s employment with SCE or
separation or retirement therefrom including, without limiting the generality of
the foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Family and Medical Leave Act of 1993, the California Fair Employment and Housing
Act, the California Family Rights Act, or any claim for severance pay, bonus,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, workers’ compensation or disability.

 

(b) It is the intention of RF in executing this instrument that the same shall
be effective as a bar to each and every claim, demand and cause of action
hereinabove specified. In furtherance of this intention, RF hereby expressly
waives any and all rights and benefits conferred upon him by the

 

5



--------------------------------------------------------------------------------

provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly consents
that this Agreement shall be given full force and effect according to each and
all of its express terms and provisions, including those related to unknown and
unsuspected claims, demands and causes of action, if any, as well as those
relating to any other claims, demands and causes of action hereinabove
specified. SECTION 1542 provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

(c) RF expressly acknowledges and agrees that by entering into this Agreement,
he is waiving any and all rights or claims that he may have arising from the Age
Discrimination in Employment Act of 1967, as amended, which have arisen on or
before the date of execution of this Agreement. RF further acknowledges and
agrees that:

 

(1) In return for executing this Agreement, he will receive compensation beyond
that which he was already entitled to receive before entering into this
Agreement;

 

(2) He is hereby advised in writing to consult with an attorney before signing
this Agreement; and

 

(3) He was given a copy of this Agreement on August 24, 2005, and informed that
he had 21 days within which to consider the Agreement (and has executed the
Endorsement attached hereto as Attachment E in acknowledgement of that fact) and
voluntarily executed this Agreement before expiration of that 21-day period; and
he was informed that he had seven days following the date of execution of this
Agreement in which to revoke it. This Agreement and its attachments will be null
and void if RF revokes this Agreement within such revocation period. Any
revocation must be in writing and

 

6



--------------------------------------------------------------------------------

must be received by SCE during the prescribed revocation period. In the event
that RF exercises his right of revocation, neither RF nor SCE will have any
obligations under this Agreement or any of its attachments.

 

(d) RF warrants and represents that he has not heretofore assigned or
transferred to any person not a party to this Agreement any released matter or
any part or portion thereof and he shall defend, indemnify and hold SCE and each
of its affiliates harmless from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

 

12. SCE shall deliver to RF upon or promptly following the Retirement Date an
annuity contract providing for payment by a third-party financial institution to
RF of one hundred and eighty (180) monthly payments commencing as soon as
administratively practical after January 2006, with the value of each monthly
payment equal to the after-tax value of the monthly DCP benefit RF would have
received had his accrued DCP benefit as of the Retirement Date been paid in an
equal number of monthly installments over the same period as such monthly
annuity payments and assuming that (1) the accrued and unpaid DCP balance would
earn interest on and after the Retirement Date at an annual rate of 7.6%,
compounded annually until paid and (2) DCP benefits would be taxed at an
aggregate rate of 44.3%. RF may notify EIX before the Retirement Date that he
elects an alternative form of annuity with monthly payments commencing at some
later specified date (with the new payment schedule to be specified by RF in
such notice). In the event that RF chooses such a deferred annuity, SCE shall
deliver to RF upon or promptly following the Retirement Date (in lieu of the
annuity contract contemplated by the first sentence of this Section 12) a
deferred annuity contract with substantially the payment schedule specified by
RF in his notice and with the amount of the benefit payments adjusted such that
the premium cost of such deferred annuity contract to SCE is equal to the
premium cost of the annuity contract otherwise provided for in the first
sentence of this Section 12. SCE shall make a supplemental payment to RF upon or
promptly following the Retirement Date, from which shall be deducted all
required tax withholding on the amount of such supplemental payment and on the

 

7



--------------------------------------------------------------------------------

value of the annuity contract delivered as contemplated by the preceding
provisions of this Section 12. The amount of such supplemental payment (before
tax withholding) will equal the amount of such required withholding.
Accordingly, it is expected that there would be no net after-tax withholding
amount to actually remit to RF with respect to such supplemental payment. RF
agrees that the annuity contract and supplemental payment contemplated by the
preceding provisions of this Section 12 shall be in complete satisfaction of,
without limitation, any and all rights and benefits that he has under and with
respect to the DCP. RF shall not hereafter make or change any DCP election.

 

13. The estimated amount of RF’s benefit under the Southern California Edison
Company Executive Retirement Plan (“ERP”) shall be paid to RF in a single lump
sum payment (currently estimated at approximately $3,504,367, subject to tax
withholding and other authorized deductions) on or promptly after the Retirement
Date. In accordance with usual company practices, the exact amount of RF’s
benefit under the ERP will be calculated after the Retirement Date and before
March 31, 2006, and any such benefit in excess of the amount of the estimate
initially paid to RF shall be paid on or before March 31, 2006. RF shall not
hereafter make or change any ERP election.

 

14. In the event that RF contemplates taking a position in a federal, state or
municipal government body, RF shall provide SCE with written notice thereof.
Such notice shall contain a detailed description of the position to be sought
and the date on which RF would take such position (if elected or appointed, as
the case may be). RF shall keep SCE apprised of RF’s pursuit of any such
position. The date that RF would actually take such position in a federal, state
or municipal government body is referred to as the “Governmental Service Date.”
RF must provide the notice contemplated by the first sentence of this Section 14
to SCE at least sixty (60) days in advance of the Governmental Service Date as
to any elective position and, as to any other position, at least thirty (30)
days in advance of the Governmental Service Date. RF agrees to not accept any
position that would cause the Governmental Service Date to be a date earlier
than June 1, 2006. RF will cooperate with SCE, EIX and each of their respective
affiliates in taking any and all actions as SCE or EIX may reasonably determine
to be necessary or advisable in order to comply with any applicable conflict of
interest laws, regulations, rules and guidelines for such position

 

8



--------------------------------------------------------------------------------

or to otherwise avoid any actual or perceived conflict of interest or potential
therefor in light of such position. Without limiting the generality of the
preceding sentence, in the event that RF notifies SCE that he contemplates
taking a position that SCE or EIX reasonably determines may result in actual or
perceived conflict of interest or potential therefor (under applicable conflict
of interest laws, regulations, rules and guidelines for such position or
otherwise), the following provisions of this Section 14 shall apply:

 

(a) If the Governmental Service Date is expected to occur in 2006, SCE shall
make a lump sum payment to RF prior to the Governmental Service Date equal to
$268,100, subject to tax withholding and other authorized deductions. If the
Governmental Service Date is expected to occur after 2006, the parties shall in
good faith negotiate the amount of such payment to be made prior to the
Governmental Service Date based on the same calculation methodology used for
purposes of calculating the amount of the payment referred to in the preceding
sentence (but with such changes as may be appropriate to account for changed
interest rates, the fact that the payment will be made in a later year, and
similar changes in circumstances). The payment referred to above in this clause
(a) shall be in full satisfaction of any and all rights that RF may have to
benefits and continued participation in and under each of the following on and
after the date that such payment is made to RF:

 

Estate and Financial Planning

 

Retiree Health Care under Edison International Welfare Benefit Plan Number One
(medical, dental, and vision coverages)

 

Electric Service Discount

 

Retiree Life Insurance under Edison International Welfare Benefit Plan Number
One (employee life insurance coverage)

 

From and after the date of such payment, RF will not enroll in or otherwise have
any right to any benefit under any such program.

 

(b) Any stock options to acquire EIX common stock granted to RF shall (i) to the
extent outstanding and not otherwise exercisable, become fully exercisable on
the date that SCE or EIX reasonably determines there to be an

 

9



--------------------------------------------------------------------------------

actual or perceived conflict of interest or potential therefore, and (ii) to the
extent outstanding on the day preceding the expected Governmental Service Date
and not theretofore exercised, terminate on the day preceding the expected
Governmental Service Date.

 

(c) RF’s then outstanding and vested EIX performance share awards and related
dividend equivalents shall be paid out prior to the expected Governmental
Service Date. The performance measurement period shall be truncated for such
payout of performance shares and related dividend equivalents. The truncated
performance measurement period shall end as of the end of the last calendar
quarter before the date that RF provides the notice contemplated by the first
sentence of this Section 14 and performance shall be measured based on actual
performance for that truncated period. For the 2005 performance share grant and
the retained portion of the 2004 performance share grant and dividend
equivalents related to each, the multiple determined by the relative total
shareholder return measure for the truncated measurement period shall be applied
to that portion of the target number of shares subject to the grant that
corresponds to the number of quarters in the truncated measurement period for
that grant divided by twelve (the number of quarters in the non-truncated
three-year measurement period). The remaining 2005 performance shares and
related dividend equivalents will be paid out at the lesser of the multiple
determined by the measurement or 1 times target. The value of each performance
share paid in cash will be equal to the average of the high and low sales prices
per share of EIX Common Stock on the New York Stock Exchange for the last day of
the truncated performance measurement period.

 

(d) Any then-accrued but unpaid dividend equivalents related to RF’s EIX stock
options shall be paid prior to the Governmental Service Date.

 

15. RF shall timely elect (to the extent that he has not already done so) a lump
sum payment (to be made upon or promptly after the Retirement Date in accordance
with the provisions of the applicable plan) of RF’s benefits under the SCE
Retirement Plan and under the Edison 401(k) Savings Plan. Once made, RF shall
not change any such lump sum payment election.

 

10



--------------------------------------------------------------------------------

16. RF hereby withdraws from the SCE Comprehensive Disability Plan (“CDP”)
effective as of the end of the coverage period currently in effect (on or about
the first day of the first payroll period in October 2005) and waives CDP
coverage thereafter. For the balance of his period of employment with SCE after
the date his CDP coverage terminates, RF will be enrolled in the California SDI
program, and his participation in the SCE Executive Disability and Survivor
Benefit Program shall continue for such period of SDI coverage and RF shall be
eligible for SCE Executive Disability supplementation of any SDI payments during
such period such that he will remain at full pay for any sick time during such
period. RF hereby waives any right that he has with respect to his accrued but
untaken sick time as of the time his participation in the CDP terminates and
agrees that no additional sick time shall accrue after such time.

 

17. This Agreement will be deemed to have been entered into in the State of
California and all questions concerning its validity, interpretation or
performance of any of its terms or provisions, or of any rights or obligations
of the parties hereto, will be governed and resolved in accordance with the laws
of the State of California. Furthermore, no provision of this Agreement or any
of its attachments is to be interpreted for or against either party because that
party, or his legal representative, drafted such provision.

 

18. RF represents and agrees that he has carefully read and understands this
Agreement, and agrees that neither SCE nor any officer, agent, or employee of
SCE or any of its affiliates has made any representations other than those
contained herein. Further, RF and SCE expressly agree that they have entered
into this Agreement freely and voluntarily and without pressure or coercion from
the other or from their respective officers, agents, employees, or anyone else
acting on their behalf. RF further expressly agrees that prior to the execution
of this Agreement, he was advised to seek independent legal advice concerning
the terms, conditions and effect of this Agreement.

 

19. RF and SCE represent and agree that this Agreement (including the
attachments hereto which are incorporated herein by this reference) contains the
entire agreement and understanding between the parties hereto concerning RF’s
employment with and retirement from SCE, and other subject matters addressed

 

11



--------------------------------------------------------------------------------

herein. RF and SCE further represent and agree that the Agreement supersedes and
replaces all prior negotiations and agreements, proposed or otherwise, whether
written or oral, concerning the subject matter hereof and that the Agreement
constitutes an integrated agreement, the terms of which are contractual in
nature and not a mere recital.

 

20. If any provision of this Agreement or the application thereof is held
invalid, the invalidity will not affect the other provisions or applications,
and to this extent, the provisions of this Agreement are declared to be
severable.

 

21. This Agreement may be executed in counterparts and each counterpart, when
executed, will have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the original for any purpose.

 

22. No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

 

23. Any dispute or controversy between RF, on the one hand, and SCE (or any
other Releasee), on the other hand, in any way arising out of, related to, or
connected with this Agreement, the Consulting Agreement, or the subject matter
hereof or thereof, or arising out of or related to any other dispute between RF
and SCE or any other Releasee, now or in the future, shall be resolved through
final and binding arbitration in Los Angeles, California, in accordance with the
Rules of the American Arbitration Association (“AAA”), and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be selected as follows: if the parties cannot
agree on an arbitrator, AAA shall then provide the names of nine available
arbitrators experienced in business employment matters along with their resumes
and fee schedule. SCE and RF may strike all names on the list either deems
unacceptable. If more than one name remains on the list acceptable to both SCE
and RF, the parties shall strike names alternately until only one remains. The
party who did not initiate the claim shall strike first. If no name remains on
the list acceptable to both SCE and RF, AAA shall

 

12



--------------------------------------------------------------------------------

furnish an additional list or lists until an arbitrator is selected. Final
resolution of any dispute through arbitration may include any remedy or relief
that the arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes. At the conclusion of the
arbitration, the arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the arbitrator’s award or decision
is based. Any award or relief granted by the arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with the matters referenced in the first
sentence of this Section 23. The parties agree that SCE shall be responsible for
payment of the forum costs of any arbitration hereunder, including the
arbitrator’s fee. Otherwise, the prevailing party will recover against the other
party reasonable attorneys’ fees, expenses and costs incurred in connection with
such proceedings.

 

[The remainder of this page has intentionally been left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS THEREOF, SCE has caused this Agreement to be executed by its duly
authorized officer and RF has hereunto set his hand on the date first indicated
above at Rosemead, California.

 

Robert Foster

     

Southern California Edison

        By                

Title

   

 

SPOUSE’S STATEMENT

 

I have carefully read the foregoing Agreement and I know and fully understand
the terms and content thereof. I understand that California is a community
property state, and to the extent I now or in the future may have any right,
title or interest in anything released, bargained for, received, or agreed to in
the Agreement, I                      hereby expressly agree to be completely
bound by all provisions of the Agreement. I have signed this statement as my own
free act.

 

__________________________

 

Dated: August 25, 2005 at                     , California.

 

WITNESSED BY:

 

Dated:                     , 2005

 

///

 

14



--------------------------------------------------------------------------------

Attachment A

 

August 25, 2005

 

Southern California Edison Company

2244 Walnut Grove Avenue

Rosemead, California 91770

 

ATTENTION: Corporate Secretary

 

Ladies and Gentlemen:

 

This is to advise you that (1) I hereby irrevocably and voluntarily resign as
President of Southern California Edison Company (“SCE”) effective as of the
close of business on September 30, 2005, and (2) effective December 31, 2005, I
hereby irrevocably and voluntarily elect to retire as an employee of SCE and
from all other officer, director and/or other positions held with SCE and any of
its affiliates.

 

Subsequent to my retirement as an employee of SCE, I will not seek reemployment
with SCE or any of its other affiliates.

 

Sincerely,

 

Robert Foster

 

AGREED TO AND ACCEPTED BY:

 

Date: August 25, 2005



--------------------------------------------------------------------------------

Attachment B

 

SUPPLEMENTAL RELEASE AGREEMENT

 

Robert Foster (“RF”) an individual, and Southern California Edison Company
(“SCE”), a corporation, entered into that certain Retirement Agreement dated as
of August 25, 2005 (the “Retirement Agreement”). Capitalized terms used in this
Supplemental Release Agreement are used as defined in the Retirement Agreement
if not otherwise defined herein.

 

Except for obligations granted by or arising out of the Retirement Agreement or
the Consulting Agreement, and except for those employment-related benefits that
RF is entitled to receive or retain as outlined on Attachment B to the
Retirement Agreement, RF, on his own behalf, and on the behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, as such, does hereby covenant not to sue and acknowledges complete
satisfaction of and hereby fully releases, absolves and discharges SCE, and each
of its successors, assigns, subsidiaries, divisions and affiliated entities,
past and present (including without limitation Edison International and its
affiliates), and its and their trustees, directors, officers, shareholders,
members, managers, partners, agents, attorneys, insurers, employees,
stockholders, representatives, assigns, and successors, past and present, and
each of them, as such (hereinafter collectively referred to as “Releasees”) with
respect to and from any and all claims, demands, liens, agreements, contracts,
covenants, actions, suits, causes of action, wages, obligations, debts,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, known or unknown, suspected
or unsuspected, without any exception whatsoever, resulting from any act or
omission by or on the part of said Releasees, or any of them, committed or
omitted prior to the date of this Supplemental Release Agreement or in any way
concerning the events and/or circumstances surrounding RF’s employment with SCE
or separation or retirement therefrom including, without limiting the generality
of the foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Family and Medical Leave Act of 1993, the California Fair Employment and Housing
Act, the California Family Rights Act, or any claim for severance pay, bonus,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, workers’ compensation or disability.

 

It is the intention of RF in executing this instrument that the same shall be
effective as a bar to each and every claim, demand and cause of action
hereinabove specified. In furtherance of this intention, RF hereby expressly
waives any and all rights and benefits conferred upon him by the provisions of
SECTION 1542 OF THE CALIFORNIA CIVIL CODE and expressly consents that this
Supplemental Release Agreement shall be given full force and effect according to
each and all of its express terms and provisions, including those related to
unknown and unsuspected claims, demands and causes of action, if any, as well as
those relating to any other claims, demands and causes of action hereinabove
specified. SECTION 1542 provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”



--------------------------------------------------------------------------------

RF acknowledges that he may hereafter discover claims or facts in addition to or
different from those which RF now knows or believes to exist with respect to the
subject matter of this Supplemental Release Agreement and which, if known or
suspected at the time of executing this Supplemental Release Agreement, may have
materially affected this settlement. Nevertheless, RF hereby waives any right,
claim or cause of action that might arise as a result of such different or
additional claims or facts. RF acknowledges that he understands the significance
and consequences of such release and such specific waiver of SECTION 1542.

 

I have read the foregoing Supplemental Release Agreement and I accept and agree
to the provisions it contains and hereby execute it voluntarily with full
understanding of its consequences.

 

EXECUTED this 31st day of December 2005, at Rosemead, California.

 

 

Robert Foster



--------------------------------------------------------------------------------

Attachment C

 

CONSULTING AGREEMENT



--------------------------------------------------------------------------------

Attachment D

 

OUTLINE OF BENEFITS TO BE RECEIVED OR RETAINED BY RF UPON TERMINATION

 

Subject to Sections 12 through 16 of the Agreement, RF will continue to have the
right to his benefits (to the extent earned and accrued on or prior to the
Retirement Date) under the following plans and programs in accordance with and
as specified under the terms of SCE’s applicable respective policies and
employee and executive retirement, welfare, and fringe benefit plans, relating
thereto:

 

Edison 401(k) Savings Plan

 

SCE Retirement Plan

 

Estate and Financial Planning

 

Retiree Health Care under Edison International Welfare Benefit Plan Number One
(medical, dental, and vision coverages)

 

Electric Service Discount

 

Retiree Life Insurance under Edison International Welfare Benefit Plan Number
One (employee life insurance coverage)



--------------------------------------------------------------------------------

Attachment E

 

ENDORSEMENT

 

I, Robert Foster, hereby acknowledge that I was given 21 days to consider the
foregoing Retirement Agreement and voluntarily chose to sign the Retirement
Agreement prior to the expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the state of California,
that the foregoing is true and correct.

 

EXECUTED this 25th day of August 2005, at Rosemead, California.

 

 

Robert Foster